To the signing of the judgment plaintiffs excepted, assigned error and made numerous other exceptions and assignments of error and appealed to the Supreme Court.
This is the third time an appeal in this case has been before this Court. In the first appeal (212 N.C. 793), the Court granted a new trial for that the court below in its charge to the jury *Page 808 
committed error in its charge as to the quantum of proof. In the second appeal (214 N.C. 723), the Court held there was error by the court below in its refusal to submit issues of fact to the jury — the issue being as to what was the intent of the parties, this being an action to have a deed absolute on its face and a contemporaneous contract by defendants' grantees to reconvey declared in equity a mortgage.
The issues were submitted to the jury, who found against the plaintiffs. On the trial in the court below the plaintiffs made numerous exceptions and assignments of error as to permitting incompetent evidence on the trial, to the exclusion of competent evidence: "That the court erred in the submission of the issues as submitted by the court and the refusal to submit the issues tendered by plaintiffs; that the court erred in its refusal to give the special instructions asked by the plaintiffs."
The above and other exceptions and assignments of error cannot be sustained. The controversy hinged mainly on a question of fact. There is no general charge of the court below in the record and the presumption is that the court below charged correctly the law applicable to the facts. The questions of fact are for the jury and their verdict should not be lightly considered or overruled unless there is prejudicial or reversible error. We see none on this record.
In the judgment of the court below we find
No error.